Citation Nr: 0701678	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  04-17 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine with bilateral lower extremity 
radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from January to April 1988, 
and from January 1991 to May 2001.  

This matter came before the Board of Veterans' Appeals 
(Board) from an April 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas 
that denied the veteran's claim of entitlement to service 
connection for lumbar degenerative disc disease with 
bilateral lower extremity radiculopathy.  A hearing was held 
before the undersigned Acting Veterans Law Judge at the RO 
(i.e. a Travel Board hearing) in September 2006. 


FINDING OF FACT

Degenerative disc disease of the lumbar spine is related to 
the veteran's active military service.


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine was incurred in 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative contend, in substance, 
that the veteran's degenerative disc disease of the lumbar 
spine had its onset during the veteran's military service.  
Because the claim on appeal is being granted in full, VA's 
statutory duties to notify and assist are deemed fully 
satisfied.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2006).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  In addition, service connection may be 
granted for a chronic disease, including arthritis, if 
manifested to a compensable degree with one year following 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 
(2006).

Turning to the evidence of record, the veteran's service 
medical records indicate that on entrance examination of 
January 1991 asymptomatic scoliosis was diagnosed, among 
other things.  These records also reflect that he was seen 
complaining of back pain in May 1997, and that in January 
1999 he was seen complaining of left shoulder blade pain.  
Examination of the veteran's upper back in January 1999 
revealed bulging on the left side of the spine.  He was 
assessed with a possible upper back sprain.  The veteran was 
again seen a little over a week later complaining of pain 
about the left side of his back.  He related that the pain 
had not improved and was not radiating, and he was assessed 
with upper back sprain.

The report of the veteran's April 2001 separation examination 
(conducted by VA) indicates that his low back was essentially 
normal, with a full range of motion, no tenderness, and 
without postural abnormality, fixed deformity, or spasm.  

Post-service VA medical evidence reflects that in November 
2001, X-rays revealed a transitional S1 and slight anterior 
superior osteophytic lipping of L3.  A magnetic resonance 
imaging (MRI) study conducted in May 2002 revealed, among 
other things, a bulging disc at the L3-L4 level and minimal 
diffuse bulging at the L4-L5 level.  

The report of a November 2002 general orthopedic consult 
indicates a provisional diagnosis of chronic low back pain 
and that the veteran indicated that pain had been present for 
three to four years.  

A VA examination was accomplished in January 2003, the report 
of which reflects that the veteran reported that he had low 
back pain that had its onset after a fall injury/motor 
vehicle accident in 1999 while he was on active duty.  
Physical examination of the veteran's back revealed full 
range of motion with tenderness about the sacroiliac joint.  
A past medical history of osteoarthritis of the lumbar spine 
was noted in the examination report, and as a result of the 
examination, veteran was assessed with chronic low back pain 
secondary to degenerative disc disease and bilateral lower 
extremity radiculopathy.  

A VA orthopedic examination was accomplished in March 2003, 
the report of which reflects that the veteran gave a history 
of being diagnosed with degenerative disc disease of the 
lumbar spine in November 2001, and that he had minimal back 
symptoms dating back to 1989 when he was in the military.  
Examination of the low back revealed what appears to be a 
full range of motion and diminished sensation to pinprick and 
vibratory stimulation of the left calf and medial aspect of 
the left foot.  The examiner's impression was that the 
veteran had degenerative disc disease of the lumbar spine 
with L1-S1 nerve root pain radiation.  The examiner commented 
that the veteran's low back and left lower extremity pain 
were related to his lumbar spine disease which had its known 
origin in November 2001.  

In a May 2004 addendum to this examination, the examiner 
noted that he reviewed the claims folder - which had not been 
available at the time of the March 2003 examination - and 
stated that no diagnosis of lumbar disc disease was made 
while the veteran was in service; and, that it was thus less 
likely than not that any current spine disability was related 
to complaints or injuries in service.   

During the September 2006 Travel Board hearing, the veteran 
testified that he was treated for back problems during 
service primarily by a physician's assistant and that anti-
inflammatory and pain medication were provided.  He explained 
that a specific diagnosis was not indicated.  The veteran 
further explained that while scoliosis was diagnosed on 
induction examination of January 1991 (the veteran's 
representative indicated the year was 1992, but this was 
obviously a misstatement), it was never diagnosed again.  He 
testified that a number of different activities, to include 
jumping out of airplanes and helicopters, and being involved 
in automobile accidents, caused him to seek out treatment for 
his back.  The veteran also indicated that he has 
continuously sought treatment for his back disability since 
November 2001.  The veteran's spouse added that, to her 
knowledge, the veteran had not injured his back since 
service.   

In October 2006, the veteran was examined by Robert A. 
Helsten, M.D., and waived initial RO consideration of the 
report of this examination.  In this report, Dr. Helsten 
notes the veteran's history of parachute jumps and 
involvement in motor vehicle accidents in service, and that 
low back pain developed in 1995 and has been persistent since 
then.  Dr. Helsten also indicated that he reviewed the 
veteran's medical records, and specifically pointed out the 
January 1999 service medical records  wherein bulging about 
the left side of the veteran's back was indicated.  He also 
reviewed the May 2002 MRI report showing the bulged L3-4 and 
L4-5 discs and that the orthopedist noted a complaint of back 
pain of three years duration.  

Physical examination revealed, among other things, a limited 
range of lumbar spine motion in all directions, and 
tenderness about the lumbar spine, worse on the left side.  
As a result of this examination, multiple displaced lumbar 
intervertebral discs and persistent left sciatica were 
diagnosed.  In concluding his report, Dr. Helsten stated his 
opinion that it was more likely than not that the veteran's 
low back pain and sciatica were due to multiple injuries 
sustained while he was in the military, and may have 
developed with cumulative traumatic events.  He noted that 
degenerative disease could reasonably be related to the 
veteran's military service.  In sum, Dr. Helsten opined that 
it was more likely than not that the veteran's displaced 
discs, degenerative changes, low back pain, and left sciatic 
pain and weakness were due to multiple injuries sustained 
during service.  

Resolving all doubt in the veteran's favor, the Board finds 
that service connection for degenerative disc disease of the 
lumbar spine is warranted.  Clearly, the veteran has a 
current diagnosis of degenerative disc disease of the lumbar 
spine, and there is no indication whatsoever that this is 
related to any previously diagnosed scoliosis (which could 
then be considered a congenital disorder, see 38 C.F.R. 
§ 3.303).  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) 
(holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).  In 
addition, although service medical records are negative for 
such a diagnosis, the veteran did complain of back pain 
during service and bulging in the left side of the spine 
(albeit, apparently, about the upper back) was indicated in 
January 1999. 

And, while the VA examiner who examined the veteran in March 
2003 was ultimately of the opinion that less likely than not 
that any current spine disorder was related to the veteran's 
service, Dr. Helsten, who also reviewed most of the relevant 
evidence of record (if not the entire claims folder) was of 
the opinion that it was more likely than not that the 
veteran's lumbar spine disability was related to his military 
service.  

The Board notes that Dr. Helsten did seem to base his 
opinion, in part, on a history provided by the veteran, 
noting that the veteran was involved in motor vehicle 
accidents and sustained multiple unspecified injuries, events 
not specifically documented in the service medical records.  
Be that as it may, however, Dr. Helsten also reviewed, as 
noted, service medical records and VA records in reaching his 
conclusion that the veteran's low back disability was likely 
related to service.  The Board also finds it significant that 
the first indication of a back symptomatology was indicated 
in November 2001, just about six months after the veteran 
separated from service, and that disc bulging was indicated 
in May 2002, about a year after separation; and, that there 
is no indication that disc bulging was the result of a 
contemporaneous injury (i.e. post-service) or some other 
event.  

While degenerative disc disease is not among those diseases 
that warrant presumptive service connection if diagnosed 
within a year of service (see 38 C.F.R. §§ 3.307. 3.309), the 
fact that the veteran here was shown to have had the onset of 
the disorder within a year of service, combined with the 
opinion rendered by Dr. Helsten (who, again, reviewed at 
least some of the relevant evidence of record), leads the 
Board to conclude, by resolving doubt in favor of the 
veteran, that degenerative disc disease of the lumbar spine 
had its onset in service.  Accordingly, service connection 
for degenerative disc disease of the lumbar spine is 
warranted.


ORDER

Service connection for degenerative disc disease of the 
lumbar spine is granted.



____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


